McDONALD, Chief Justice.
This is an appeal from an interlocutory order denying a temporary injunction previously entered by the District Court of Galveston County, Texas, wherein the appellants had sought the entry of an order temporarily restraining and enjoining the appellee, John B. Truslow, from taking certain action set out in said application for temporary injunction. Upon denial of the relief sought in the Trial Court, appellants perfected their appeal and such cause is now pending in this court.
Appellants have filed a motion in which they state that they no longer desire to prosecute their appeal from the interlocutory order denying such application for temporary injunction, but upon the contrary desire to dismiss this appeal. The record reflects that the appellants are the only parties seeking relief on this appeal and that the appellee has prayed for no affirmative relief.
The court being of the opinion that appellants should be allowed to dismiss their appeal, it is therefore ordered that such appeal be and same is hereby dismissed.